COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00267-CV


JUDITH MARIE GONZALEZ                                              APPELLANT

                                            V.

PHILLIPS EQUITY CAPITAL, LLC                                         APPELLEE

                                        ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-004046-1

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      On January 8, 2018, we notified appellant that her brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a).2 We stated that we could dismiss the appeal for want of prosecution



      1
          See Tex. R. App. P. 47.4.
      2
       We served our January 8, 2018 notice by letter to appellant’s last known
physical address. Upon receiving no response, on February 7, 2018, we
attempted to serve a second notice via email to the address provided in
unless appellant filed with the court within ten days an appellant's brief and a

motion reasonably explaining the failure to file an appellant's brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have not

received any response.

      Because appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                    PER CURIAM

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DELIVERED: February 15, 2018




appellant’s affidavit of inability to afford payment of court costs. The email notice
was returned as undeliverable.

                                          2